         Case 1:20-cv-01489-AT Document 24 Filed 04/14/20 Page 1 of 6




                     DECLARATION OF DELINDA BRYANT

My name is Delinda Bryant and I am over the age of 18 and fully competent to

make this declaration. Under penalty of perjury, I declare the following:

1.    I am a registered Georgia voter and resident in Dougherty County.

2.    I am a United States citizen and am 63 years old. I have not been declared

mentally incompetent by a judge, and I am not currently serving a sentence for a

felony conviction.

3.    I want to vote by mail this year because of the COVID pandemic. I had a

stroke in 2007 and am now physically disabled and received disability payments.

4.    I don’t know how I’m going to be able to vote by mail in this upcoming

election because I don’t have stamps.

5.    I can’t get stamps from anywhere because everything seems to be closed

right now because the virus is hitting Dougherty County really hard.

6.    My car needs its transmission fixed but my utilities are so high I can’t afford

it.

7.    Ten dollars for a book of stamps is a hardship. The utilities here run high. I

think utilities were $300 to $400 a month in the last few months. That’s why I

can’t get my vehicle going. I don’t get enough on disability. I wish I knew why.

When I turned 62 recently, my retirement dropped to about $215 a month. My

mortgage is $765 a month. My income is less than $1,600 a month. Between my


                                          1
          Case 1:20-cv-01489-AT Document 24 Filed 04/14/20 Page 2 of 6




mortgage and my utilities the rest is for food. I only get $16 from SNAP a month. I

have to spend money to make copies of everything like mortgage, utility payments,

cell phone bills, and driver’s license to keep getting SNAP benefits, and making

copies costs money too.

8.      I guess I need someone to give me a stamp so I can vote. Or pay someone to

get one for me.

9.      I don’t have a printer. I have to go to Staples.

10.     In 2018, I was part of a voter organization that helped inmates at a local jail

vote.

11.     We got absentee ballots in the hands of over 200 inmates. We gave each of

them a stamp to put on the absentee ballots.

12.     After the voters sent the absentee ballots in, some of the ballots were

returned as undeliverable because one stamp was not enough postage. By the time

they got the ballot back, it was too late.

13.     Our community has a lot of problems with vote by mail. From my

experience doing civic engagement I can say that our community has a lot of

poverty and a lot of people are illiterate. A lot of elderly people that I’ve worked

with don’t have the Internet.




                                             2
         Case 1:20-cv-01489-AT Document 24 Filed 04/14/20 Page 3 of 6




14.   When I help people vote by mail, a lot of voters are too scared to fill out the

ballot on their own because they are afraid of getting in trouble if they do

something wrong. They don’t understand the words and language on the ballot.


I swear under penalty of perjury that the above statements are true and correct.


______________
Delinda Bryant


______________
Date




                                          3
Case 1:20-cv-01489-AT Document 24 Filed 04/14/20 Page 4 of 6
Case 1:20-cv-01489-AT Document 24 Filed 04/14/20 Page 5 of 6
Case 1:20-cv-01489-AT Document 24 Filed 04/14/20 Page 6 of 6
